Order unanimously reversed on the law, motion denied, counts one and two of the indictment reinstated and matter remitted to Ontario County Court for further proceedings on the indictment. Memorandum: *1016Viewing the evidence in the light most favorable to the People, we conclude that it was error for County Court to determine that the evidence before the Grand Jury was legally insufficient to establish the offenses of sodomy in the first degree (count one of the indictment) and sexual abuse in the first degree (count two of the indictment) (see, People v Groff, 71 NY2d 101; People v Jennings, 69 NY2d 103). The People presented to the Grand Jury the unsworn testimony of the child victim that while defendant was bathing her he fondled her vaginal area and that he had her touch his penis and place it in her mouth. The People further presented testimony that, the morning after the incident, the victim acted in a peculiar manner and complained to her mother about defendant’s sexual contact with her the night before. Further, independent evidence was introduced that, during the evening in question, defendant was alone in the house with the victim and her 18-month-old sibling and that he gave the victim a bath. Additionally presented to the Grand Jury was defendant’s statement to the police that, on the evening in question, both he and the victim had taken baths and that, while he was bathing, the victim touched his penis and placed it close to her mouth. That evidence sufficiently harmonized with the child’s unsworn testimony to tend to establish that the charged crimes were committed and that defendant was the perpetrator, thus satisfying the corroboration requirements of CPL 190.65 (1) and 60.20 (3) to sustain the indictment (see, People v Groff, supra, at 109-111; see also, People v Martin, 168 AD2d 972; People v Kulakowski, 135 AD2d 1119, 1120, lv denied 70 NY2d 1007). (Appeal from Order of Ontario County Court, Sirkin, J.—Dismiss Indictment.) Present—Callahan, A. P. J., Boomer, Pine, Balio and Lawton, JJ.